             Case 1:20-cv-00741 Document 1 Filed 03/16/20 Page 1 of 4


                      IN THE UNITED STATES DISTRICT COURT
                          OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                      )
6824 Lexington Avenue                               )
Los Angeles, CA 90038                               )
                                                    )
BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )
       Plaintiffs,                                  )          Case No. 20-cv-741
                                                    )
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE,                         )
950 Pennsylvania Ave NW                             )
Washington, D.C. 20530                              )
                                                    )
       Defendant.                                   )

                                          COMPLAINT

       1.    Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) to produce

various records regarding DOJ’s work, including but not limited to, President Trump’s

impeachment trial and DOJ’s sentencing recommendation for U.S. v. Flynn and U.S. v. Stone.

                                           PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA request at issue in this case.

       3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                               JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.
             Case 1:20-cv-00741 Document 1 Filed 03/16/20 Page 2 of 4


       5.     Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                           FEBRUARY 13, 2020, FOIA REQUEST

       6.     On February 13, 2020, Plaintiffs submitted a FOIA request to DOJ and its

components for the following records:

       1) Attorney General William Barr’s calendar, meeting minutes, and meeting
       agendas from January 1, 2020 through the date the search for responsive records
       is conducted;

       2) All emails, memos, letters, directives, legal guidance or opinions, talking
       points, sent and received by Attorney General William Barr mentioning or
       referring to: Impeachment, Trump and POTUS and President and Acquittal and
       Acquitted, Ukraine, Rudy (Rudolph) Giuliani, Jesse Lui, Michael Flynn, Roger
       Stone, Russia, Judge Amy Berman Jackson, Timothy Shea, US v. Roger Stone,
       US v. Michael Flynn, Andrew McCabe, Southern District of New York or SDNY,
       US Attorneys Office for the District of Columbia, President Trump’s Tweets that
       mentioned Roger Stone, the Attorney General and Department of Justice;

       [3] Records relating to any discussions, decisions and directives by Attorney
       General William Barr, the Deputy Attorney General, the head of Justice
       Department’s Criminal Division, US Attorney for the District of Columbia
       Timothy Shea and his deputy, senior Justice Department officials (political
       appointees) and US attorneys to intervene in pending criminal cases, including
       United States v. Michael Flynn and United States v. Roger Stone as well as
       discussions reflecting any matter mentioning or referring to United States v.
       Roger Stone and United States v. Michael Flynn. Please be sure the search for
       responsive records includes any that were exchanged with the White House or the
       eop.gov domain;

       [4] Any and all records mentioning or referring to the resignation of the four US
       attorneys assigned to United States v. Roger Stone who resigned from their
       positions following the Justice Department’s intervention in the case: Aaron
       Zelinsky, Adam Jed, Jonathan Kravis, Michael Marando;

       [5] The written approval by a US Attorney, Assistant Attorney General, or any
       other Justice Department official, memorializing the Department’s decision to
       vary from the Department’s and sentencing policy in United States v. Roger Stone
       and United States v. Michael Flynn;

       [6] Any and all records and directives relating to discussions and decisions by
       Attorney General William Barr to involve top Justice Department officials at the
       start of investigations of 2020 political candidates to ensure ‘this fall’s elections
       are conducted in a fair manner that is free from inappropriate influences.’; [and]



                                               -2-
              Case 1:20-cv-00741 Document 1 Filed 03/16/20 Page 3 of 4


        [7] Any and all records relating to decisions by Attorney General William Barr to
        remove Jesse Liu from her position as US Attorney for the District of Columbia.

Exhibit A.

        7.      Plaintiffs also requested expedited processing and a fee waiver for this request.

Exhibit A.

        8.      DOJ never acknowledged receipt of the request. Nor did it provide a notice of the

“determination of whether to provide expedited processing” within 10 days after the date of the

request. 5 U.S.C. § 552(a)(6)(E)(i)(ii)(I).

        9.      Plaintiffs are entitled to expedited processing because there is an urgency to

inform the public, the requested records relate to a matter of widespread public interest and

actual government activity, and Plaintiffs are primarily engaged in disseminating information.

        10.     The subject matter of the requested records and the underlying incident have been

the subject of a great deal of media attention due to concerns regarding President Trump’s

impeachment trial; President’s Trump’s involvement in the sentencing of Michael Flynn and

Roger Stone; the politicization of DOJ; and the resulting resignations of multiple U.S. Attorneys

assigned to the case.

        11.     The requested records are needed as they relate to the integrity of DOJ and

officials in DOJ who have taken the extraordinary step of intervening in the criminal case of

Stone following a tweet by President Trump and recommending a scaled back sentencing of the

initial 7 to 9 year sentence.

        12.     This matter is of urgent concern and goes to the heart of whether the public can

have faith in government institutions charged with upholding the law.

        13.     As of the date of this filing, DOJ has not issued a determination on expedited

processing and has produced no records responsive to the request.



                                               -3-
             Case 1:20-cv-00741 Document 1 Filed 03/16/20 Page 4 of 4


                              COUNT I – DOJ’S FOIA VIOLATION

      14.     The above paragraphs are incorporated herein.

      15.     DOJ and its component are federal agencies, subject to FOIA.

      16.     The requested records are not exempt under FOIA.

      17.     DOJ and its component have refused to produce the requested materials in a

timely manner.

WHEREFORE, Plaintiffs ask the Court to:

      i.      declare that DOJ has violated FOIA;

      ii.     order DOJ to conduct a reasonable search for records and to produce the

              requested records;

      iii.    enjoin DOJ from withholding non-exempt public records under FOIA;

      iv.     award Plaintiffs attorneys’ fees and costs;

      v.      award such other relief the Court considers appropriate.


Dated: March 16, 2020


                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    Attorney for Plaintiffs
                                                    JASON LEOPOLD,
                                                    BUZZFEED INC.

                                                    Matthew Topic, D.C. Bar No. IL 0037
                                                    Joshua Burday, D.C. Bar No. IL 0042
                                                    Merrick Wayne, D.C. Bar No. IL 0058
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen, 3rd Floor
                                                    Chicago, IL 60607
                                                    312-243-5900
                                                    foia@loevy.com


                                              -4-
